 



EXHIBIT 10.3
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAW AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND LAW OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND LAW. THIS NOTE MAY BE TRANSFERRED ONLY
IN COMPLIANCE WITH THE CONDITIONS SPECIFIED HEREIN.
SENIOR SECURED PROMISSORY NOTE

      $10,000,000   September 11, 2007
6:00 p.m. EST

     FOR VALUE RECEIVED, on or before September 11, 2008, subject to an
Extension (as defined below) (the “Maturity Date”), Origen Financial L.L.C.
(“Borrower”) promises to pay to the order of the William M. Davidson Trust u/a/d
12/13/04 (“Lender”) at 2300 Harmon Road, Auburn Hills, Michigan 48326, the
principal amount of TEN MILLION AND NO/100 DOLLARS ($10,000,000) (“Total
Principal Amount”), or such amount less than the Total Principal Amount which is
outstanding from time to time if the total amount outstanding under this Senior
Secured Promissory Note (“Note”) is less than the Total Principal Amount,
together with accrued but unpaid interest thereon as provided below. The
Maturity Date may be extended by Borrower for up to two, sixty-day periods
(each, an “Extension”) upon payment by Borrower to Lender of a fee in the amount
of $116,666 for each such Extension. Interest on the unpaid principal balance
hereof from time to time outstanding shall accrue for the period from and
including the date hereof, to but excluding the date this Note is paid in full,
at the fixed rate per annum equal to eight percent (8%), calculated on the basis
of actual days elapsed in a year of 365 days. Borrower shall pay such interest,
unless earlier payment is required hereunder, in cash in arrears on the last day
of each three-month period during which this Note remains outstanding (each an
“Interest Payment Date”) with the first Interest Payment Date occurring on
December 31, 2007. If an Event of Default (as defined below) occurs or if this
Note is not paid when due by maturity, acceleration or otherwise, then
notwithstanding the above, interest shall be payable thereafter at the rate
which is six percent (6%) per annum in excess of the rate described above (the
“Default Rate”). In no event shall the aggregate interest rate payable under
this Note exceed the Maximum Rate. The term “Maximum Rate,” as used herein,
shall mean at the particular time in question the maximum rate of interest,
which, under applicable law, may then be charged on this Note.
     The principal of and all accrued but unpaid interest on this Note shall be
due and payable in full on the Maturity Date.
     Borrower may prepay all or any portion of the principal of this Note at any
time without payment of any premium or penalty upon at least thirty (30) days
prior written notice to Lender.

 



--------------------------------------------------------------------------------



 



Unless otherwise agreed to in writing, or otherwise required by applicable law,
payments will be applied first to unpaid accrued interest, then to principal,
and any remaining amount to any unpaid collection costs. All payments of
principal of or interest on this Note shall be made in lawful money of the
United States of America in immediately available funds, at the address of
Lender indicated above, or such other place as the holder of this Note shall
designate in writing to Borrower. If any payment of principal of or interest on
this Note shall become due on a day which is not a Business Day (as hereinafter
defined), such payment shall be made on the next succeeding Business Day and any
such extension of time shall be included in computing interest in connection
with such payment. As used herein, the term “Business Day” shall mean any day
other than a Saturday, Sunday or any other day on which national banking
associations are authorized to be closed. The books and records of Lender shall
be prima facie evidence of all outstanding principal of and accrued and unpaid
interest on this Note.
     This Note is issued by Borrower pursuant to the provisions of the Senior
Secured Loan Agreement of even date herewith (the “Loan Agreement”) by and
between Borrower and Lender. Payment of this Note is secured by a Security
Agreement of even date herewith (the “Security Agreement”), by and between
Borrower and Lender, covering certain collateral as more particularly described
therein. All capitalized terms used but not defined herein have the meanings
ascribed to them in the Loan Agreement.
     This Note, the Loan Agreement, the Security Agreement and all other
documents evidencing, securing, governing, guaranteeing and/or pertaining to
this Note, including but not limited to those documents described above, are
hereinafter collectively referred to as the “Loan Documents.” The Lender is
entitled to the benefits and security provided in the Loan Documents.
     Borrower agrees that all advances hereunder shall be used solely for proper
corporate purposes, including for working capital of Borrower.
     Borrower agrees that upon the occurrence of an Event of Default (as defined
in the Loan Agreement), the Lender shall have the remedies set forth herein and
in the Loan Agreement.
     This Note and all of the other Loan Documents are intended to be performed
in accordance with, and only to the extent permitted by, all applicable usury
laws. If any provision hereof or of any of the other Loan Documents or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, neither the application of such
provision to any other person or circumstance nor the remainder of the
instrument in which such provision is contained shall be affected thereby and
shall be enforced to the greatest extent permitted by law. It is expressly
stipulated and agreed to be the intent of the holder hereof to at all times
comply with the usury and other applicable laws now or hereafter governing the
interest payable on the indebtedness evidenced by this Note. If the applicable
law is ever revised, repealed or judicially interpreted so as to render usurious
any amount called for under this Note or under any of the other Loan Documents,
or contracted for, charged, taken, reserved or received with respect to the
indebtedness evidenced by this Note, or if Lender’s exercise of the option to
accelerate the maturity of this Note, or if any prepayment by Borrower results
in Borrower having paid any interest in excess of that permitted by law, then it

2



--------------------------------------------------------------------------------



 



is the express intent of Borrower and Lender that all excess amounts theretofore
collected by Lender be credited on the principal balance of this Note (or, if
this Note and all other indebtedness arising under or pursuant to the other Loan
Documents have been paid in full, refunded to Borrower), and the provisions of
this Note and the other Loan Documents immediately be deemed reformed and the
amounts thereafter collectable hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid, or agreed to be paid, by
Borrower for the use, forbearance, detention, taking, charging, receiving or
reserving of the indebtedness of Borrower to Lender under this Note or arising
under or pursuant to the other Loan Documents shall, to the maximum extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as such indebtedness is outstanding. To the extent federal law
permits Lender to contract for, charge or receive a greater amount of interest,
Lender will rely on federal law instead of Delaware law, for the purpose of
determining the Maximum Rate. Additionally, to the maximum extent permitted by
applicable law now or hereafter in effect, Lender may, at its option and from
time to time, implement any other method of computing the Maximum Rate under
Michigan law, or under other applicable law, by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.
     If this Note is placed in the hands of an attorney for collection, or is
collected in whole or in part by suit or through probate, bankruptcy or other
legal proceedings of any kind, Borrower agrees to pay, in addition to all other
sums payable hereunder, all costs and expenses of collection, including but not
limited to reasonable attorneys’ fees.
     Borrower and any and all endorsers and guarantors of this Note severally
waive presentment for payment, notice of nonpayment, protest, demand, notice of
protest, notice of intent to accelerate, notice of acceleration and dishonor,
diligence in enforcement and indulgences of every kind and without further
notice hereby agree to renewals, extensions, exchanges or releases of
collateral, taking of additional collateral, indulgences or partial payments,
either before or after maturity.
     THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MICHIGAN AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
     Lender acknowledges and agrees that: (i) Lender has been advised and
understands that a conflict exists between its interest and the interest of
Borrower; (ii) Lender has been advised to seek the advice of independent
counsel; and (iii) Lender has obtained the advice of independent counsel or
decided not to engage independent counsel.

3



--------------------------------------------------------------------------------



 



This Note is subject to the restrictions on transfer set forth below:
     (a) This Note may not be transferred by the holder without the consent of
Borrower except to an Affiliate of Lender or by operation of law. For these
purposes, “Affiliate” shall have the meaning ascribed to that term in the Stock
Purchase Warrant of even date herewith issued by Origen Financial, Inc. to
Lender.
     (b) This Note has not been registered under the Securities Act (hereinafter
defined) and nothing herein contained shall be deemed to require Borrower to so
register this Note. This Note is issued subject to the provisions and conditions
contained herein, and the holder hereof by accepting the same agrees with
Borrower to such provisions and conditions, and represents to Borrower that this
Note has been acquired for the account of the holder for investment and not with
a view to or for sale in connection with any distribution thereof.
     (c) The holder of this Note agrees that this Note may not be sold or
otherwise disposed of except pursuant to an effective registration statement
under the Securities Act of 1933, as amended, and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder (“Securities Act”)
and applicable state securities laws or pursuant to an applicable exemption from
the registration requirements of the Securities Act and such state securities
laws. In the event that the holder hereof transfers this Note pursuant to an
applicable exemption from registration, Borrower may request, at its expense,
that the holder hereof deliver an opinion of counsel reasonably acceptable to
Borrower that the proposed transfer does not violate the Securities Act and
applicable state securities laws.

4



--------------------------------------------------------------------------------



 



            BORROWER:

ORIGEN FINANCIAL, L.L.C.
      By:   /s/ Ronald A. Klein         Name:   Ronald A. Klein         Title:  
Manager          Address for Notices:

27777 Franklin Road
Suite 1700
Southfield, Michigan 48034
Attention: Ronald A. Klein
         Fax No.: (248) 746-7094
Phone No.: (248) 746-7000          LENDER:

William M. Davidson Trust u/a/d 12/13/04
      By:   /s/ William M. Davidson         Its: Trustee        Address for
Notices:
2300 Harmon Road,
Auburn Hills, Michigan 48326
Attention: Jonathan S. Aaron     

[Signature page to Senior Secured Promissory Note]

5